United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1493
Issued: October 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2015 appellant, through counsel, filed a timely appeal of an April 14, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
March 28, 2014.
FACTUAL HISTORY
On April 4, 2014 appellant filed a Form CA-2 claim for a recurrence of disability,
alleging that on March 28, 2014 he was lifting a tray of mail, took it to his station, and
experienced tingling and numbness in his left hand and left shoulder, as well as a sharp pain
1

5 U.S.C. § 8101 et seq.

which radiated down his left leg to his left heel. He noted that he had sustained an initial injury
on February 25, 2005 and returned to work on November 5, 2013 with restrictions.
Appellant noted that he believed he had sustained a new injury.2
In an emergency room form report dated April 15, 2014, Dr. Saulius Ivanauskus, a
Board-certified family practitioner, noted that appellant was experiencing tingling in his hands,
left leg, and back after lifting mail on March 28, 2014. He diagnosed neck and low back pain
and checked a box indicating that the injury was causally related to the employment incident.
Dr. Deborah Vicario, a specialist in family medicine, in a treatment note dated May 8,
2014, excused appellant from work from May 7 to 9, 2014.
Dr. Robert McCoy, a specialist in critical care medicine and pulmonology, in an
emergency room form report dated May 8, 2014, diagnosed appellant with low back pain and
sciatica. He checked a box indicating that the injury was caused by the employment incident.
Dr. Berta Briones, a specialist in critical care medicine and pulmonology, in an
emergency room form report dated May 20, 2014, noted that appellant had low back pain and
sciatica. She also checked a box indicating that the injury resulted from appellant’s employment
incident.
OWCP asked appellant to submit a comprehensive medical report from his treating
physician describing his symptoms and the medical reasons for his condition, and an opinion as
to whether his claimed condition was causally related to his duties of federal employment. It
requested that he submit the additional evidence within 30 days.
Dr. Vicario, in a treatment note dated May 28, 2014, excused appellant from work from
May 17 to 31, 2014. She stated that he could return to work with restrictions on June 3, 2014.
OWCP also reviewed notes from Dr. Vicanio dated June 20, 2014 indicating that appellant
suffered from low back pain radiating down the left leg.
By decision dated July 18, 2014, OWCP denied appellant’s claim, finding that had he
failed to submit sufficient medical evidence in support of his claim that he sustained an injury in
the performance of duty.
An October 15, 2014 magnetic resonance imaging (MRI) report, noted that appellant was
experiencing low back pain radiating to both lower extremities, which was caused by a lifting
injury. The results of the MRI scan showed a mild narrowing of the intervertebral discs at L5-S1
and L4-5; and disc bulging at L4-5 and L5-S1, with a mild degree of superimposed disc
profusion toward the left at L5-S1. The study also revealed a slight thickening of the left S1
nerve root, perhaps representing swelling; and moderate foraminal stenosis for the L5 nerve
roots, and relatively mild for the L4 nerve roots. The report stated that appellant had

2

By a subsequent letter dated June 9, 2014, OWCP advised appellant that his case would be converted to a claim
for traumatic injury, as the description provided by him on the Form CA-2a constituted a new injury.

2

degenerative disc disease with disc bulging at L4-5 and L5-S1, small disc protrusion at L5-S1,
and foraminal stenosis for the L4 and L5 nerve roots.
By letter dated July 24, 2014, appellant, through counsel, requested an oral hearing. The
hearing was held on February 12, 2015. Appellant resubmitted medical reports previously of
record. He added emergency room records documenting treatment between April 15 though
July 3, 2014 by Dr. Ivanauskus and Dr. Vicario for back pain.
By decision dated April 14, 2015, an OWCP hearing representative affirmed the July 18,
2014 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7 The medical evidence required to establish
causal relationship is usually rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8

3

5 U.S.C. § 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

8

Id.

3

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.9
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
OWCP accepted that appellant experienced pain in his neck, low back, left hand, shoulder,
left leg, and left heel while picking up and carrying a tray of mail on March 28, 2014. The
question of whether an employment incident caused a personal injury can only be established by
probative medical evidence.11 Appellant has not submitted rationalized, probative medical
evidence to establish that the March 28, 2014 employment incident caused an injury.
Drs. Ivanauskus, Vicario, McCoy, and Briones submitted emergency room form reports
in which they noted appellant’s complaints of lower back and neck pain on examination and
provided diagnoses of neck/low back strain, sciatica, and cervical/lumbar radiculopathy. In
addition, the October 14, 2014 MRI scan provided diagnoses of degenerative disc disease with
disc bulging at L4-5 and L5-S1, a small disc protrusion at L5-S1, and foraminal stenosis for the
L4 and L5 nerve roots. These reports, however, did not sufficiently relate the diagnoses to the
March 28, 2014 incident at work. The weight of medical opinion is determined by the
opportunity for and thoroughness of examination, the accuracy and completeness of physician’s
knowledge of the facts of the case, the medical history provided, the care of analysis manifested,
and the medical rationale expressed in support of stated conclusions.12
The medical evidence of record does not describe appellant’s incident in detail or explain
how the incident caused the claimed conditions.13 While Drs. Ivanauskus, McCoy, and Briones
noted with a check mark that the diagnosed conditions were causally related to the employment
injury, the Board has held that a checked box is insufficient to establish causation.14 There is,
therefore, insufficient rationalized evidence in the record that appellant sustained a work-related
injury on March 28, 2014. The reports of record that address causal relationship merely indicate
that the March 28, 2014 work incident caused injury.

9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

10

Id.

11

Supra note 5.

12

See Anna C. Leanza, 48 ECAB 115 (1996).

13

Id.

14

See U.K., Docket No. 14-1564 (issued October 20, 2014).

4

OWCP advised appellant of the evidence required to establish his claim. However,
appellant did not provide a medical opinion which describes or explains the medical process
through which the March 28, 2014 work incident would have caused the claimed injuries.
Accordingly, he did not establish that he sustained an injury in the performance of duty. OWCP
properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an injury in the
performance of duty on March 28, 2014.
ORDER
IT IS HEREBY ORDERED THAT the April 14, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 15, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

